Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondents dated March 22, 1995, which, after a hearing, suspended the petitioner as a tenured teacher, without pay.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Upon review of the record we find the respondents’ determination to be supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Fitzpatrick v Board of Educ., 96 AD2d 557). Where, as here, the testimony is conflicting and issues of credibility exist, the weight to be given to the testimony and the decisions made are matters for the trier of fact and are not germane to an analysis for the presence of substantial evidence (see, Matter of Hoover v Waters, 119 AD2d 575). Additionally, the penalty of a two-year suspension for the petitioner’s refusal to undergo psychological and physical examinations is not shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Gargiul v Board of Educ., 69 AD2d 986; Matter of Harris v Mechanicville Cent. School Dist., 45 NY2d 279).
We have examined the petitioner’s remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien, Thompson and McGinity, JJ., concur.